DETAILED ACTION
This office action is responsive to application 16/961,859 filed on July 13, 2020.  Claims 1-35 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on July 13, 2020 and June 24, 2021 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 15-20, 22-24 and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayanagi et al. (WO 2016/167076).  US 2018/0115723 is assumed to be a valid English translation of WO 2016/167076, and citations herein refer thereto.

	Consider claim 1, Takayanagi et al. teaches:
	A solid-state image sensor (see figures 1, 2, 11A and 11B) comprising: 
	a plurality of unit pixels (pixel portion, 20, figure 1) disposed in a two-dimensional array (see paragraph 0051); and 
	a drive control unit (timing control circuit, 60) that controls a first drive to output signals from the unit pixels included in a first unit pixel group of the plurality of unit pixels as an image signal, and a second drive to detect variations in respective signals from two or more of the unit pixels included in a second unit pixel group of the plurality of unit pixels (The timing control circuit (60) operates to read out pixels as detailed in paragraphs 0052, 0056 and 0057.  The Examiner interprets the first unit pixel group to be the valid pixel region (21) of figure 11A, and the second unit pixel group to be the invalid pixel region (22) of figure 11A.  Valid pixels (i.e. an image signal) are read out from the valid pixel region (21), paragraphs 0128, 0052 and 0081-0083.  Pixel fluctuation information (PFLC, i.e. variations in respective signals) is detected in the invalid pixel region (22), paragraphs 0081-0083 and 0128.), 


	Consider claim 2, and as applied to claim 1 above, Takayanagi et al. further teaches that the area in which the plurality of unit pixels are disposed includes an effective pixel region (21, figure 11A) that is not shielded from light, and a light-shielded region (22, figure 11A) that is shielded from light, the first unit pixel group is disposed in the effective pixel region, and the second unit pixel group is disposed in the light-shielded region (see figures 11A and 11B, paragraphs 0082 and 0083).

	Consider claim 15, and as applied to claim 1 above, Takayanagi et al. further teaches that the first unit pixel group (21) and the second unit pixel group (22 are different in electrical characteristics of at least a part of elements among one or more elements that the unit pixels included therein have in common (e.g. due to the photodiodes of the valid pixels (21) having a p+ shield not found in the photodiodes of the invalid pixels (22), figure 11B, paragraph 0083).

	Consider claim 16, and as applied to claim 15 above, Takayanagi et al. further teaches that the unit pixels included in each of the first unit pixel group (21) and the second unit pixel group (22) have photoelectric conversion units in common (PD, figure 2), and the first unit pixel group (21) and the second unit pixel group (22) are different in electrical characteristics of the photoelectric conversion units that the unit pixels have 

	Consider claim 17, and as applied to claim 16 above, Takayanagi et al. further teaches that the first unit pixel group (21) and the second unit pixel group (22) are different in a structure of a semiconductor forming the photoelectric conversion units that the unit pixels included therein have in common (e.g. due to the photodiodes of the valid pixels (21) having a p+ shield not found in the photodiodes of the invalid pixels (22), figure 11B, paragraph 0083).

	Consider claim 18, and as applied to claim 16 above, Takayanagi et al. further teaches that the first unit pixel group (21) and the second unit pixel group (22) are different in electrical characteristics of a semiconductor forming the photoelectric conversion units that the unit pixels included therein have in common (e.g. due to the photodiodes of the valid pixels (21) having a p+ shield not found in the photodiodes of the invalid pixels (22), figure 11B, paragraph 0083).

	Consider claim 19, and as applied to claim 18 above, Takayanagi et al. further teaches that the first unit pixel group (21) and the second unit pixel group (22) are different in implantation energy of impurities into the semiconductor (e.g. due to the photodiodes of the valid pixels (21) having a p+ shield not found in the photodiodes of the invalid pixels (22), figure 11B, paragraph 0083).



	Consider claim 22, and as applied to claim 18 above, Takayanagi et al. further teaches that the first unit pixel group (21) and the second unit pixel group (22) are different in distributions of impurities implanted into the semiconductor (e.g. due to the photodiodes of the valid pixels (21) having a p+ shield not found in the photodiodes of the invalid pixels (22), figure 11B, paragraph 0083).

	Consider claim 23, and as applied to claim 18 above, Takayanagi et al. further teaches that the unit pixels included in each of the first unit pixel group (21) and the second unit pixel group (22) have photoelectric conversion units in common (PD, see figure 2), and the first unit pixel group (21) and the second unit pixel group (22) are different in electrical characteristics of an impurity layer that covers the photoelectric conversion units that the unit pixels have (e.g. due to the photodiodes of the valid pixels (21) having a p+ shield not found in the photodiodes of the invalid pixels (22), figure 11B, paragraph 0083).

	Consider claim 24, and as applied to claim 23 above, Takayanagi et al. further teaches that the first unit pixel group (21) and the second unit pixel group (22) are 

	Consider claim 31, Takayanagi et al. teaches:
	A solid-state image sensor (see figures 1, 2, 11A and 11B) comprising: 
	a plurality of unit pixels (pixel portion, 20, figure 1) disposed in a two-dimensional array (see paragraph 0051); and 
	a drive control unit (timing control circuit, 60) that controls a first drive to output signals from the unit pixels included in a first unit pixel group of the plurality of unit pixels as an image signal, and a second drive to detect variations in respective signals from two or more of the unit pixels included in a second unit pixel group of the plurality of unit pixels (The timing control circuit (60) operates to read out pixels as detailed in paragraphs 0052, 0056 and 0057.  The Examiner interprets the first unit pixel group to be the valid pixel region (21) of figure 11A, and the second unit pixel group to be the invalid pixel region (22) of figure 11A.  Valid pixels (i.e. an image signal) are read out from the valid pixel region (21), paragraphs 0128, 0052 and 0081-0083.  Pixel fluctuation information (PFLC, i.e. variations in respective signals) is detected in the invalid pixel region (22), paragraphs 0081-0083 and 0128.), 
	wherein in the first unit pixel group (21) and the second unit pixel group (22), a structure of at least a part of components that the respective groups have in common or a structure of a component related in common to the respective groups is different (For instance, a comparator (411, figure 16A) has a switch (SW1) turned ON in the valid 

	Consider claim 32, and as applied to claim 31 above, Takayanagi et al. further teaches that the first unit pixel group (21) and the second unit pixel group (22) are different in at least one of a structure of the unit pixels included therein (e.g. due to the valid pixels (21) having a p+ shield not found in the invalid pixels (22), figure 11B, paragraph 0083).

	Consider claim 33, and as applied to claim 32 above, Takayanagi et al. further teaches that to each of the first unit pixel group (21) and the second unit pixel group (22), a comparator (411) is electrically connected as the component related to output of the signals from the unit pixels (see paragraph 0103), and structures of the comparators (411) respectively connected to the first unit pixel group (21) and the second unit pixel group (22) are different (For instance, a comparator (411, figure 16A) has a switch (SW1) turned ON (i.e. a short circuit) in the valid pixel readout of a usual operation mode and a switch (SW1) turned OFF (i.e. an open circuit) in invalid pixel readout in a key creation mode, paragraphs 0103-0105.).

	Consider claim 34, and as applied to claim 33 above, Takayanagi et al. further teaches that each of the first unit pixel group (21) and the second unit pixel group (22) is different in a configuration of a switch that short circuits an input and an output of the comparator (For instance, a comparator (411, figure 16A) has a switch (SW1) turned 

	Consider claim 35, and as applied to claim 34 above, Takayanagi et al. further teaches that each of the first unit pixel group (21) and the second unit pixel group (22) is different in a number of the switches that short circuit between the input and the output of the comparator (For instance, a comparator (411, figure 16A) has a switch (SW1) turned ON (i.e. one short circuit) in the valid pixel readout of a usual operation mode and a switch (SW1) turned OFF (i.e. zero short circuits) in invalid pixel readout in a key creation mode, paragraphs 0103-0105.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi et al. (WO 2016/167076) in view of Kameda (US 8,227,734).

	Consider claim 3, and as applied to claim 2 above, Takayanagi et al. teaches the light-shielded second unit pixel group (see claim 2 rationale), but does not teach a third unit pixel group of OB pixels.
	Kameda similarly teaches an image sensor (figure 1) having a first pixel group (aperture pixel part, 101) and a second pixel group (first OB pixel part, 102), column 4, lines 17-36.
	However, Kameda additionally teaches that the second unit pixel group (102) and a third unit pixel group (second OB pixel part, 103) including optical black (OPB) pixels as the unit pixels are disposed in the light-shielded region (see column 4, lines 17-36), and the second unit pixel group (102) and the third unit pixel group (103) are different in structures (i.e. due to the pixels of the second unit pixel group (102, figure 1, 12, figure 7B) including photodiodes (31) and the pixels of the third unit pixel group (103, figure 1, 13, figure 7B) not including photodiodes, column 6, lines 18-27).
.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi et al. (WO 2016/167076) in view of Cho et al. (US 9,349,762).

	Consider claim 4, and as applied to claim 1 above, Takayanagi et al. teaches that all of the pixels have a same pixel structure (figure 2, paragraphs 0045 and 0046).
	Takayanagi et al. does not explicitly teach that the first unit pixel group and the second unit pixel group are different in circuit configurations of the unit pixels included therein.
	Cho et al. similarly teaches a pixel array (figure 1) with normal pixels (11b) and OB pixels (11a), column 3, lines 54-64.
	However, Cho et al. additionally teaches that the first unit pixel group and the second unit pixel group are different in circuit configurations of the unit pixels included therein (For instance, as shown in figure 6C and detailed in column 9, lines 10-18, the dark pixels (60C) do not include a photodiode or a transfer transistor.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second pixel group taught by Takayanagi et al. not include at least photodiodes of the first pixel group as 

	Consider claim 5, and as applied to claim 4 above, Takayanagi et al. additionally teaches that the unit pixels included in the first unit pixel group each have (see figure 2): 
	a photoelectric conversion unit (PD); a capacitor (i.e. the parasitic capacitance of the floating diffusion node, FD) that converts a charge to a voltage; an initialization unit (RST-Tr) that initializes a potential of the capacitor (FD) to a predetermined potential; a transfer unit (TRG-Tr) that is interposed between the photoelectric conversion unit (PD) and the capacitor (FD), and transfers charges generated in the photoelectric conversion (PD) unit to the capacitor (FD); an amplification unit (SF-Tr) that amplifies and reads the potential of the capacitor (FD); and a selection unit (SEL-Tr) that controls transmission of output of the amplification unit (SF-Tr).  See paragraphs 0046-0050
	Takayanagi et al. does not explicitly teach that the unit pixels included in the second unit pixel group do not have at least one of the photoelectric conversion unit, the transfer unit, the capacitance, or the initialization unit.
	Cho et al. teaches that the unit pixels included in the second unit pixel group do not have at least one of the photoelectric conversion unit, the transfer unit, the capacitance, or the initialization unit (For instance, as shown in figure 6C and detailed in column 9, lines 10-18, the dark pixels (60C) do not include a photodiode or a transfer transistor.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second pixel group 

	Consider claim 6, and as applied to claim 4 above, Takayanagi et al. further teaches that the first unit pixel group (21) and the second unit pixel group (22) are different in a structure of at least a part of elements among one or more elements that the unit pixels included therein have in common (e.g. due to the photodiodes of valid pixels (21) having a p+ shield not found in the photodiodes of invalid pixels (22), figure 11B, paragraph 0083).

	Consider claim 7, and as applied to claim 6 above, Takayanagi et al. further teaches that the unit pixels included in each of the first unit pixel group (21) and the second unit pixel group (22) have photoelectric conversion units in common (PD, figure 2, paragraph 0046), and the first unit pixel group (21) and the second unit pixel group (22) are different in a structure of an impurity layer that covers the photoelectric conversion units that the unit pixels have (e.g. due to the photodiodes of valid pixels (21) having a p+ shield not found in the photodiodes of invalid pixels (22), figure 11B, paragraph 0083).

	Consider claim 8, and as applied to claim 7 above, Takayanagi et al. further teaches that the first unit pixel group (21) and the second unit pixel group (22) are different in at least either of a shape and a size of the impurity layer (e.g. at least due to .

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi et al. (WO 2016/167076) in view of in view of Cho et al. (US 9,349,762), as applied to claim 6 above, and further in view of Kuroki et al. (JP 2006-147816).  Citations of Kuroki et al. provided herein refer to the English translation provided by the Examiner.

	Consider claim 9, and as applied to claim 6 above, Takayanagi et al. teaches that the unit pixels included in each of the first unit pixel group (21) and the second unit pixel group (22) have transistors in common (e.g. as shown in figure 2).
	However, the combination of Takayanagi et al. and Cho et al. does not explicitly teach that the first unit pixel group and the second unit pixel group are different in structures of the transistors that the unit pixels have.
	Kuroki et al. similarly teaches an image sensor (figure 16) having regular and optical black (OB) pixels (see paragraph 0043).
	However, Kuroki et al. additionally teaches that the regular and OB pixels have different characteristics due to the light shielding (see paragraph 0097).  As such Kuroki et al. teaches intentionally changing the pixel structure of the OB pixels, including adjusting the photodiode (32) and/or adjusting transistor characteristics of the pixel structure (see paragraphs 0098 and 0099). 


	Consider claim 10, and as applied to claim 9 above, the combination of Takayanagi et al. and Cho et al. does not explicitly teach that the first unit pixel group and the second unit pixel group are different in at least one of a shape, a size, or a number of gates of the transistors.
	Kuroki et al. teaches that the first unit pixel group and the second unit pixel group are different in at least one of a shape, a size, or a number of gates of the transistors (The sizes of OB transistors is made different as detailed in paragraphs 0110, 0114 and 0116.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second unit pixel groups taught by the combination of Takayanagi et al. and Cho et al. be different in the structures of the transistors that the unit pixels have as taught by Kuroki et al. for the benefit of enabling control of OPB level differences so as to reduces problems such as a black level, sink level, or a change in color at low illuminance (Kuroki et al., paragraph 0154).

	Consider claim 11, and as applied to claim 6 above, the combination of Takayanagi et al. and Cho et al. teaches that the unit pixels included in each of the first unit pixel group (21) and the second unit pixel group (22) have capacitors in common (e.g. have parasitic capacitances of the floating diffusion (FD) in common, figure 2).
	However, the combination of Takayanagi et al. and Cho et al. does not explicitly teach that the first unit pixel group and the second unit pixel group are different in structures of the capacitors that the unit pixels have.
	Kuroki et al. similarly teaches an image sensor (figure 16) having regular and optical black (OB) pixels (see paragraph 0043).
	However, Kuroki et al. additionally teaches that the regular and OB pixels have different characteristics due to the light shielding (see paragraph 0097).  As such Kuroki et al. teaches intentionally changing the pixel structure of the OB pixels, including adjusting the photodiode (32) and/or adjusting transistor characteristics of the pixel structure (see paragraphs 0098 and 0099). Kuroki et al. teaches the adjusting of capacitance in paragraph 0153.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second unit pixel groups taught by the combination of Takayanagi et al. and Cho et al. be different in capacitance as taught by Kuroki et al. for the benefit of enabling control of OPB level differences so as to reduces problems such as a black level, sink level, or a change in color at low illuminance (Kuroki et al., paragraph 0154).


	Kuroki et al. further teaches that the first unit pixel group and the second unit pixel group are different in at least one of a shape, a size, or a number of the capacitors (e.g. capacitor size, paragraph 0153).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second unit pixel groups taught by the combination of Takayanagi et al. and Cho et al. be different in capacitance as taught by Kuroki et al. for the benefit of enabling control of OPB level differences so as to reduces problems such as a black level, sink level, or a change in color at low illuminance (Kuroki et al., paragraph 0154).

Claims 13, 14, 25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi et al. (WO 2016/167076) in view of Kuroki et al. (JP 2006-147816).  Citations of Kuroki et al. provided herein refer to the English translation provided by the Examiner.

	Consider claims 13 and 14, and as applied to claim 1 above, Takayanagi et al. does not explicitly teach that the first unit pixel group and the second unit pixel group are different in electrical connection relationships among the respective elements included therein, wherein the first unit pixel group and the second unit pixel group are different in wiring patterns for applying a voltage to a gate of a transistor included in 
	Kuroki et al. similarly teaches an image sensor (figure 16) having regular and optical black (OB) pixels (see paragraph 0043).
	However, Kuroki et al. additionally teaches that the regular and OB pixels have different characteristics due to the light shielding (see paragraph 0097).  As such Kuroki et al. teaches intentionally changing the pixel structure of the OB pixels, including adjusting the photodiode (32) and/or adjusting transistor characteristics of the pixel structure (see paragraphs 0098 and 0099).  Kuroki et al. teaches adjusting wiring patterns for applying a voltage to a gate of a transistor included in each of the unit pixels included in the first unit pixel group and the second unit pixel group by adjusting a position of a transfer gate with respect an edge position of a well under the transfer gate (see paragraph 0120, figures 7 and 8).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second unit pixel groups taught by the combination of Takayanagi et al. be different in wiring patterns as taught by Kuroki et al. for the benefit of enabling control of OPB level differences so as to reduces problems such as a black level, sink level, or a change in color at low illuminance (Kuroki et al., paragraph 0154).

	Consider claim 25, and as applied to claim 15 above, Takayanai et al. further teaches that the unit pixels included in each of the first unit pixel group (21) and the second unit pixel group (22) have transistors in common (see figure 2).

	Kuroki et al. similarly teaches an image sensor (figure 16) having regular and optical black (OB) pixels (see paragraph 0043).
	However, Kuroki et al. additionally teaches that the regular and OB pixels have different characteristics due to the light shielding (see paragraph 0097).  As such Kuroki et al. teaches intentionally changing the pixel structure of the OB pixels, including adjusting the photodiode (32) and/or adjusting transistor characteristics of the pixel structure (see paragraphs 0098 and 0099).  Kuroki et al. teaches the adjusting of transistors to adjust the output level (i.e. electrical characteristics) in paragraphs 0110 and 0114.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second unit pixel groups taught by Takayanagi et al. be different in electrical characteristics due to different transistor construction as taught by Kuroki et al. for the benefit of enabling control of OPB level differences so as to reduces problems such as a black level, sink level, or a change in color at low illuminance (Kuroki et al., paragraph 0154).

	Consider claim 29, and as applied to claim 25 above, Takayanagi et al. does not explicitly teach that the first unit pixel group and the second unit pixel group are different in in electrical characteristics of a semiconductor forming the transistors that the unit pixels included therein have in common.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second unit pixel groups taught by Takayanagi et al. be different in electrical characteristics due to different transistor construction as taught by Kuroki et al. for the benefit of enabling control of OPB level differences so as to reduces problems such as a black level, sink level, or a change in color at low illuminance (Kuroki et al., paragraph 0154).

	Consider claim 30, and as applied to claim 25 above, Takayanagi et al. further teaches that the unit pixels included in the first unit pixel group (21) each have (see figure 2): a photoelectric conversion unit (PD); a capacitor that converts a charge to a voltage (i.e. the parasitic capacitance of the floating diffusion (FD)); an initialization unit (RST-Tr) that initializes a potential of the capacitor (FD) to a predetermined potential; a transfer unit (SF-Tr) that is interposed between the photoelectric conversion unit (PD) and the capacitor (FD, see figure 2), and transfers a charge generated in the photoelectric conversion unit (PD) to the capacitor (FD); an amplification unit (SF-Tr) that amplifies and reads out the potential of the capacitor (FD); and a selection unit (SEL-Tr) that controls transmission of the output of the amplification unit (SF-Tr), and the transistor constitutes either the amplification unit or the initialization unit (Both of the .

Allowable Subject Matter
Claims 21 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 21, the prior art of record does not teach nor reasonably suggest that the first unit pixel group and the second unit pixel group are different in implantation angles of impurities into the semiconductor, in combination with the other elements recited in parent claims 18, 16, 15 and 1.

	Consider claim 26, the prior art of record does not teach nor reasonably suggest that the first unit pixel group and the second unit pixel group are different in thicknesses of gate insulating films of the transistors that the unit pixels included therein have in common, in combination with the other elements recited in parent claims 25, 15 and 1.

	Consider claim 27, the prior art of record does not teach nor reasonably suggest that the first unit pixel group and the second unit pixel group are different in materials forming gate insulating films of the transistors that the unit pixels included therein have 

	Consider claim 28, the prior art of record does not teach nor reasonably suggest that the first unit pixel group and the second unit pixel group are different in stacked structures of gate insulating films of the transistors that the unit pixels included therein have in common, in combination with the other elements recited in parent claims 25, 15 and 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Facon et al. (US 10,652,033) teaches generating a key from image sensor data (see figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696